EXHIBIT 10.2




ANY SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR UNDER THE
PROVISIONS OF ANY APPLICABLE STATE SECURITIES LAWS, BUT HAVE BEEN ACQUIRED BY
THE REGISTERED HOLDER HEREOF FOR PURPOSES OF INVESTMENT AND IN RELIANCE ON
STATUTORY EXEMPTIONS UNDER THE 1933 ACT, AND UNDER ANY APPLICABLE STATE
SECURITIES LAWS.  THESE SECURITIES MAY NOT BE SOLD, PLEDGED, TRANSFERRED OR
ASSIGNED EXCEPT IN A TRANSACTION WHICH IS EXEMPT UNDER THE PROVISIONS OF THE
1933 ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT. ANY UNITED STATES PERSON WHO HOLDS THIS OBLIGATION WILL
BE SUBJECT TO LIMITATIONS UNDER UNITED STATES INCOME TAX LAWS, INCLUDING
LIMITATIONS PROVIDED IN SECTIONS 165(j) AND 1287(a) OF THE INTERNAL REVENUE
CODE.




SECURED PROMISSORY NOTE

$2,000,000

Los Angeles, California
February 29, 2008

FOR VALUE RECEIVED, Voyant International Corporation, a Nevada corporation
(“Borrower”), hereby promises to pay to the order of MapleRidge Insurance
Services, Inc., a California S corporation, in lawful money of the United States
at the address of Lender set forth herein, the principal amount of Two Million
dollars ($2,000,000) (the “Loan”) or such lesser amount as has been advanced to
Borrower pursuant to the Loan Agreement entered into as of the date hereof
between Lender and Borrower (the “Loan Agreement”), together with Interest. This
Promissory Note (“Note”) has been executed by Borrower on the date set forth
above (the “Effective Date”) pursuant to the Loan Agreement.  

1.

Interest.  From the Effective Date and continuing until payment in full of the
Loan, the Loan shall bear interest at 15.00% per annum compounded annually (the
“Interest Rate”), payable monthly on each 30-day anniversary of the Effective
Date.

2.

Maturity Date.  All or any portion of the Loan, all accrued Interest thereon and
all other sums due hereunder, shall be due and payable on demand by Lender on
the earlier of (i) the date that is two hundred and forty (240) days following
the Effective Date; and (ii) the date on which the Company has received an
aggregate of $2,500,000 from the sale(s) of its Equity Securities (defined
below), from and after the Effective Date, in one or a series of transactions
(the “Maturity Date”).  “Equity Securities” means the capital stock of a person
or entity and/or any options, warrants, calls, rights, commitments, convertible
securities and other securities pursuant to which the holder, directly or
indirectly, has the right to acquire (with or without additional consideration)
capital stock or equity of such person or entity.














--------------------------------------------------------------------------------

3.

Secured Indebtedness.  The indebtedness represented by this Note is secured
pursuant to a Security Agreement dated as of the Effective Date, by and between
Lender and Borrower (the “Security Agreement”).

4.

Application of Payments.

4.1

Except as otherwise expressly provided herein, payments under this Note shall be
applied (i) first to the repayment of any sums incurred by Lender for the
payment of any expenses in enforcing the terms of this Note, (ii) then to the
payment of Interest, and (iii) then to the reduction of the Loan.

4.2

Upon payment in full of the Loan and applicable accrued and unpaid Interest
thereon, this Note shall be marked “Paid in Full” and returned to Borrower.

5.

Waiver of Notice.  Borrower hereby waives diligence, notice, presentment,
protest and notice of dishonor.

6.

Transfer.  This Note may be transferred by Lender at any time, provided that
such transfer complies with applicable securities laws, with the prior written
approval of the Company

7.

Events of Default.  The occurrence of any of following events (each an “Event of
Default”), not cured in any applicable cure period, shall constitute an Event of
Default of Borrower:

7.1

The failure to make when due any payment described in this Note, the Loan
Agreement or the Security Agreement, whether before, on or after the Maturity
Date, by acceleration or otherwise;

7.2

A breach of any representation, warranty, covenant or other provision of this
Note, the Loan Agreement or the Security Agreement, which, if capable of being
cured, is not cured within three days following notice thereof to Borrower or
within three days of Borrower becoming aware of such breach; or

7.3

(i) The application for the appointment of a receiver or custodian for Borrower
or the property of Borrower, which application is not dismissed within 60 days
(ii) the entry of an order for relief or the filing of a petition by or against
Borrower under the provisions of any bankruptcy or insolvency law, which
petition, in the case of a filing against Borrower, is not dismissed within 60
days (iii) any assignment for the benefit of creditors by or against Borrower,
or (iv) the insolvency of Borrower.

Upon the occurrence of any Event of Default that is not cured within any
applicable cure period, if any, Lender may elect, by written notice delivered to
Borrower, to take at any time any or all of the following actions:  (i) declare
this Note to be forthwith due and payable, whereupon the entire unpaid Loan,
together with all accrued and unpaid Interest thereon, and all other cash
obligations hereunder, shall become forthwith due and payable, without
presentment, demand, protest or any other further notice of any kind, all of
which are hereby expressly waived by Borrower, anything contained herein to the
contrary notwithstanding, (ii) exercise any and all








2




--------------------------------------------------------------------------------

remedies provided under the Security Agreement, and (iii) exercise any and all
other remedies provided hereunder or available at law or in equity.

8.

Miscellaneous.

8.1

Successors and Assigns.  Subject to the exceptions specifically set forth in
this Note, the terms and conditions of this Note shall inure to the benefit of
and be binding upon the respective executors, administrators, heirs, successors
and assigns of the parties.

8.2

Loss or Mutilation of Note.  Upon receipt by Borrower of evidence satisfactory
to Borrower of the loss, theft, destruction or mutilation of this Note, together
with indemnity reasonably satisfactory to Borrower, in the case of loss, theft
or destruction, or the surrender and cancellation of this Note, in the case of
mutilation, Borrower shall execute and deliver to Lender a new promissory note
of like tenor and denomination as this Note.

8.3

Notices.  Any notice, demand, offer, request or other communication required or
permitted to be given pursuant to the terms of this Note shall be in writing and
shall be deemed effectively given the earlier of (i) when received, (ii) when
delivered personally, (iii) one business day after being delivered by facsimile
(with receipt of appropriate confirmation), (iv) one business day after being
deposited with an overnight courier service, or (v) four days after being
deposited in the U.S. mail, First Class with postage prepaid, and addressed to
the recipient at the address set forth below unless another address is provided
to the other party in writing:

if to Borrower, to:
Dana Waldman, CEO

Voyant International Corporation

530 Lytton Ave. 2nd Floor

Palo Alto, CA 94301


with a copy to:
Richardson & Patel LLP

10900 Wilshire Boulevard, Suite 500

Los Angeles, CA 90024

Attn: Benjamin M. Alexander, Esq.

Fax: (310) 208-1154




if to the Lender, to:

MapleRidge Insurance Services, Inc.

114 Pacifica, Suite 130

Irvine, CA 92618











3




--------------------------------------------------------------------------------





with a copy to:





8.4

Governing Law.  This Note shall be governed in all respects by the laws of the
State of California as applied to agreements entered into and performed entirely
within the State of California by residents thereof, without regard to any
provisions thereof relating to conflicts of laws among different jurisdictions.

8.5

Waiver and Amendment.  Any term of this Note may be amended, waived or modified
only with the written consent of Borrower and Lender.

8.6

Remedies; Costs of Collection; Attorneys’ Fees.  No delay or omission by Lender
in exercising any of its rights, remedies, powers or privileges hereunder or at
law or in equity and no course of dealing between Lender and the undersigned or
any other person shall be deemed a waiver by Lender of any such rights,
remedies, powers or privileges, even if such delay or omission is continuous or
repeated, nor shall any single or partial exercise of any right, remedy, power
or privilege preclude any other or further exercise thereof by Lender or the
exercise of any other right, remedy, power or privilege by Lender.  The rights
and remedies of Lender described herein shall be cumulative and not restrictive
of any other rights or remedies available under any other instrument, at law or
in equity.  If an Event of Default occurs, Borrower agrees to pay, in addition
to the Loan and Interest payable thereon, reasonable attorneys’ fees and any
other reasonable costs incurred by Lender in connection with its pursuit of its
remedies under this Note.

9.

Default Interest.  Borrower does hereby agree that whenever an Event of Default
exists (including upon the failure of Borrower to pay the Loan in full on the
Maturity Date), Lender shall be entitled to receive and Borrower shall pay
interest on the entire unpaid principal sum and any other amounts due Lender at
a rate (the “Default Rate”) equal to the higher of (a) the highest prime rate of
interest per annum published in the Money Rate Table of the Western Edition of
The Wall Street Journal, as adjusted on a daily basis, plus twelve and
one-quarter percent (12.25%) per annum, or (b) twenty five (25.00%) per annum,
in either case compounded annually.  The Default Rate shall be computed
retroactively from the Loan Closing Date until the date Borrower cures the Event
of Default and such cure is accepted by Lender.  This charge shall be added to
the Loan, and shall be secured by the Security Agreement.  This section,
however, shall not be construed as an agreement or privilege to extend the date
of the payment of the Loan, nor as a waiver of any other right or remedy
accruing to Lender by reason of the occurrence of any Event of Default.

10.

Savings Clause.  It is expressly stipulated and agreed to be the intent of
Borrower and Lender at all times to comply with applicable state law or
applicable United States federal law (to the extent that United States federal
law permits Lender to contract for, charge, take, reserve, or receive a greater
amount of interest than under state law) and that this paragraph shall control
every other covenant and agreement in this Note, the Loan Agreement and the
Security Agreement.  If the applicable law (state or federal) is ever judicially
interpreted so as to render usurious any amount called for hereunder or
thereunder, or contracted for, charged, taken,








4




--------------------------------------------------------------------------------

reserved, or received with respect to the Loan, or if Lender’s exercise of the
option to accelerate the Maturity Date, or if any prepayment by Borrower results
in Borrower having paid any interest in excess of that permitted by applicable
law, then it is Lender’s express intent that all excess amounts theretofore
collected by Lender shall be credited on the principal balance of this Note and
all other indebtedness evidenced hereby and the provisions of this Note, the
Loan Agreement and the Security Agreement immediately be deemed reformed and the
amounts thereafter collectible hereunder and thereunder reduced, without the
necessity of the execution of any new documents, so as to comply with the
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder or thereunder.  All sums paid or agreed to be paid to
Lender for the use, forbearance, or detention of the Loan shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the maximum
lawful rate from time to time in effect and applicable to the Loan for so long
as the Loan is outstanding.  Notwithstanding anything to the contrary contained
herein or in the Loan Agreement and the Security Agreement, it is not the
intention of Lender to accelerate the maturity of any interest that has not
accrued at the time of such acceleration or to collect unearned interest at the
time of such acceleration.

11.

Register. Borrower shall keep a register of this Note as to both principal and
any interest. Lender may transfer this Note, but such transfer may only be
effected by surrender of this Note to the Borrower by the transferor Lender, and
by issuance of a new Note with identical terms (other than the Lender, which
shall be the transferee rather than the transferor). This registration
requirement is intended to qualify the Note for the portfolio interest exemption
of U.S Revenue Code sections 87(h)(2)(B) or 881(c)(2)(B) and shall be
interpreted accordingly.




IN WITNESS WHEREOF, Borrower has caused this Note to be signed on the Effective
Date.




Dated:  February 29, 2008

 

BORROWER:

 

 

 

 

 

 

 

 

 

 

By:

/s/ David R. Wells

 

 

David R. Wells

 

 

Chief Financial Officer

 

 

Voyant International Corporation

 

 

 














5


